DETAILED ACTION
Status of Claims
The following is a final office action in response to the applicant’s amendment filed March 3, 2022. Claims 1-9 and 17-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramos et al (US 2020/0309757 A1) in view of DeBates et al (US 2018/0193699 A1).  


Regarding claims 1 and 17, Ramos discloses a system for remote shopping, comprising:
a wearable device configured to be worn on a remote shopping assistant, wherein the wearable device includes (Ramos:   paragraph [0012] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles with cameras, which can detect light in a variety spectrums);
a wearable device transceiver configured to communicate data indicative of the one or more grocery items to and from a remote server, wherein the remote server is configured to communicate data to a remote shopper; (Ramos:   Figure 2, paragraph [0053] - At 216, the sensor environment indicates the product is suitable for the desired use based on a freshness match at 214. This can include presenting information to a user of the sensor environment which will vary in embodiments. In some embodiments, the sensor environment can provide information to a user via display on augmented reality glasses, a cell phone screen, or other display);
a camera configured to capture image data related to the one or more grocery items (Ramos:   paragraph [0012] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles with cameras, which can detect light in a variety spectrums);
a processor in communication with the wearable device transceiver, the camera, and the one or more sensors, wherein the processor is configured to determine a freshness level associated with the one or more grocery items utilizing at least the one or more sensors in the wearable device (Ramos:   paragraph [0016] -  Chemical supply companies can be interested in the freshness of their chemicals which can degrade over time, particularly unstable chemicals, paragraph [0029] - use a tactile glove or other sensor on an identified food product such that sensor environment 100 can receive additional input for determining freshness of the product).
Ramos does not expressly disclose one or more sensors in the wearable device configured to detect at least a weight of one or more grocery items.  DeBates discloses one or more sensors in the wearable device configured to detect at least a weight of one or more grocery items (DeBates: paragraph [0036] - In implementations, the tracking logic 138 of the pair of gloves 102 can initially validate the weight of an item 222 based on the force sensing when a user wears the pair of gloves 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Ramos to have included one or more sensors in the wearable device configured to detect at least a weight of one or more grocery items, as taught by DeBates because it would validate the weight of an item (DeBates: paragraph [0036]).

Regarding claim 2, Ramos and DeBates teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the system further includes a body camera worn on the remote shopping assistant, wherein the body camera is configured to capture images or video of' an area proximate the remote shopping assistant (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112).

Regarding claim 3, Ramos and DeBates teach or suggest all the limitations of claim 2 as noted above.  Ramos further discloses wherein the body camera includes a body camera transceiver configured to communicate data indicative of the area proximate the remote shopping assistant to the remote shopper via the remote server (Ramos: Figure 2, paragraph [0053] - At 216, the sensor environment indicates the product is suitable for the desired use based on a freshness match at 214. This can include presenting information to a user of the sensor environment which will vary in embodiments. In some embodiments, the sensor environment can provide information to a user via display on augmented reality glasses, a cell phone screen, or other display).

Regarding claim 4, Ramos and DeBates teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the wearable device transceiver is further configured to communicate data indicative of a grocery list retrieved from the remote shopper (Ramos: paragraph [0042] - or example, if the sensor environment is being used by a shopper selecting products for purchase and consumption, the input of user preferences can include entering a shopping list, one or more dates for which products are to be used, or other preferences).

Regarding claim 5, Ramos and DeBates teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the wearable device further includes an optical spectrometer configured to identify a color of the one or more grocery items (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112, paragraph [0021] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles, which can receive visual input useful for determining colors).

Regarding claim 6, Ramos and DeBates teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the wearable device further includes a gas sensor configured to identify a gas produced from the one or more grocery items (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112, paragraph [0034] -  In some embodiments, this can include targeted detection of one or more gases which relate to a particular food or other product's freshness, such as detection of gases which emanate from mold or bacteria. In some embodiments, this can entail creating a scent profile for a food or other product based on one or more chemicals being emitted by the food or other product. In some embodiments, olfactory sensor 106 may be trained by providing control samples of air from food or other products of known freshness levels such that comparison of test samples can be performed relative to the controls. Olfactory sensor 106 may use various types of sensor technology including conductive-polymer odor sensors (such as polypyrrole), tin-oxide gas sensors, and quartz-crystal micro-balance sensors. Olfactory sensor 106 may also use various types of chemical differentiation techniques including gas chromatography. Olfactory sensor 106 can include one or more sensor components that change color when exposed to a particular gas).

Regarding claim 7, Ramos and DeBates teach or suggest all the limitations of claim 6 as noted above.  Ramos further discloses wherein the processor is further programmed to determine the freshness level associated with the one or more grocery items utilizing at least the gas sensor (Ramos: paragraph [0034] -  In some embodiments, this can include targeted detection of one or more gases which relate to a particular food or other product's freshness, such as detection of gases which emanate from mold or bacteria. In some embodiments, this can entail creating a scent profile for a food or other product based on one or more chemicals being emitted by the food or other product. In some embodiments, olfactory sensor 106 may be trained by providing control samples of air from food or other products of known freshness levels such that comparison of test samples can be performed relative to the controls. Olfactory sensor 106 may use various types of sensor technology including conductive-polymer odor sensors (such as polypyrrole), tin-oxide gas sensors, and quartz-crystal micro-balance sensors. Olfactory sensor 106 may also use various types of chemical differentiation techniques including gas chromatography. Olfactory sensor 106 can include one or more sensor components that change color when exposed to a particular gas).

Regarding claim 18, Ramos and DeBates teach or suggest all the limitations of claim 17 as noted above.  DeBates further discloses wherein the one or more sensors includes a moisture sensor configured to detect moisture on the one or more grocery items (Davis: paragraph [0016] -  Chemical supply companies can be interested in the freshness of their chemicals which can degrade over time, particularly unstable chemicals, paragraph [0029] - use a tactile glove or other sensor on an identified food product such that sensor environment 100 can receive additional input for determining freshness of the product).

Regarding claim 20, Ramos and DeBates teach or suggest all the limitations of claim 17 as noted above.  Ramos further discloses wherein the one or more sensors includes a spectrometer, a gas sensor, or a softness-measurement sensor (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112, paragraph [0021] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles, which can receive visual input useful for determining colors).






Claims 8, 9, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramos et al (US 2020/0309757 A1), in view of DeBates et al (US 2018/0193699), and further in view of Kaus (US 2021/0314527 B1).  
  
Regarding claim 8, Ramos and DeBates teach or suggest all the limitations of claim 1 as noted above.  The combination of Ramos and DeBates does not disclose wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons.  However, Kaus teaches wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons (Kaus: paragraph [0047] - The option to toggle on or off a video stream, blur faces, or cover faces with a color or image can also be enable by a representative of a target location. The representative of a target location can protect the privacy of the patrons of a target location by blurring or covering the patron's faces in the video stream).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Ramos and DeBates, in the apparatus and method wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons, as taught by Kaus since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would ensure patrons privacy rights (Kaus: paragraph [0047]).

Regarding claim 9s and 19, Ramos and DeBates teach or suggest all the limitations of claims 1 and 17 as noted above.  The combination of Ramos and DeBates does not disclose wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant.  However, Kaus teaches wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant (Kaus: paragraph [0023] - An electronic device can determine its current geographical location regionally by using technologies such as 3rd Generation Partnership Project (3GPP), Global System for Mobile Communication (GSM) or Long Term Evolution (LTE), or other radio access technologies to determine the electronic devices location. An electronic device can determine its current geographical location globally by using technologies such as Global Positioning System (GPS) or Galileo™).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Ramos and DeBates, in the apparatus and method wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant, as taught by Kaus since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it identify a location of a target product (Kaus: paragraph [0003]-[0004]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625